The Brink’s Company First-Quarter 2012 Earnings Conference Call NYSE:BCO April 26, 2012 Exhibit 99.2 Forward-Looking Statements These materials contain forward-looking statements.Actual results could differ materially from projected or estimated results. Information regarding factors that could cause such differences is available in today's release and in The Brink’s Company’s most recent SEC filings. Information discussed today is representative as of today only and Brink's assumes no obligation to update any forward-looking statements. These materials are copyrighted and may not be used without written permission from Brink's. 2 The Brink’s Company Ed Cunningham Director - Investor Relations Highlights of First-Quarter Non-GAAP Results •EPS $.58 vs $.39 •Revenue up 6%, 9% organic growth •Segment Margin 7.2% vs. 5.8% •Profit growth driven by Latin America •EMEA and North America up slightly •Improved 2012 outlook Note:See reconciliation to GAAP results in Appendix 4 The Brink’s Company Tom Schievelbein Interim President and Chief Executive Officer CEO Overview •Non-GAAP EPS up 49% on Latin America results •2012 margin guidance ~7% •CEO Search on Schedule •EMEA and NA:Improvement in 2012 6 Note:See reconciliation to GAAP results in Appendix The Brink’s Company Joe Dziedzic Vice President and Chief Financial Officer Review and Outlook 8 1Q12 Non-GAAP Results ($ millions, except EPS) Segment Operating Profit Revenue Margin 5.8% 7.2% EPS Note:See reconciliation to GAAP results in Appendix 9 Non-GAAP EPS:1Q12 Versus 1Q11 Segment Operating Profit Non-Segment Expense Interest Expense, Net Non-Controlling Interest Tax Rate 1Q11 1Q12 Note:See reconciliation to GAAP results in Appendix Total Non-GAAP Segment Results and Outlook ($ millions) 1Q12 Results 2012 Outlook —Increased margin guidance to ~7% —5% - 8% organic revenue growth —U.S. actions improve profitability —Europe operations stable to improving in a difficult environment —Continued strong Latin America growth —Strong organic revenue growth —Significant margin expansion, all organic —Latin America drives performance, North America & Europe slightly better Margin 5.8% 7.2% (a) (a)See reconciliation to GAAP results in Appendix (a) 10 Organic Growth (1%) - North America Non-GAAP Segment Results and Outlook ($ millions) 1Q12 Results 2012 Outlook —Revenue flat —Slight margin improvement —U.S. cost actions offset price and volume pressure —Flat revenue in a difficult environment —U.S. cost actions and productivity offset price and volume pressure —On track for margin of 4.5% to 5.5% 11 (a) Margin 3.1% 3.4% (a) International Non-GAAP Segment Results and Outlook 1Q12 Results 2012 Outlook ($ millions) —Revenue Growth —Organicgrowth $84 —Currency down ($28) —Profit Growth —Organic growth $18 —Currency down ($2) —Broad margin expansion in Latin America —Mexico improving, expect more restructuring in 2Q-4Q12 —7% to 8% margin rate —Continued strong organic revenue growth driven by Latin America —Unfavorable currency impact —Slight improvement in Mexico, positioned for margin expansion 2013+ (a)See reconciliation to GAAP results in Appendix 12 (a) (a) Margin 6.7% 8.4% Non-GAAP Cash Flow, Capital Investment, and Net Debt 13 ($ millions) (a)See reconciliation to GAAP results in Appendix 13 Non-GAAP CFOA (a) North America International Capital Expenditures and Capital Leases Net Debt (a) 2012 Outlook ($ millions) Capital Deployment —Pension contribution —Capital Expenditures / Capital Leases Margin 6.3% ~7% (a) (a)See reconciliation to GAAP results in Appendix (a) 14 —Strong growth in Latin America —Slow / No growth in North America —Modest growth in Europe Revenue —Strong margin expansion in Latin America —North America on track for 4.5% to 5.5% —Slight margin expansion in Europe Segment Profit The Brink’s Company First-Quarter 2012 Earnings Conference Call NYSE:BCO April 26, 2012 Appendix - Non-GAAP Reconciliations Non-GAAP Reconciliations - 1Q12 17 GAAP Basis Gain on Sale of Investments (a) Employee Benefit Settlement Losses (b) U.S.
